Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        103 Rejections 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myr (US 8738101).


Regarding claim 1, Myr (US 8738101 ) teaches  a multi-display laptop computer comprising (FIG. 8 depicts the disclosed device as being comprised of display parts which are detachable) a central processing unit (CPU) implementing an operating system (OS ( col. 7, lies 6-7, the processor, the operating system); digital memory the (col. 7, lines 6-7, memory),; a first display unit (801) rotatably attached to a laptop computer base via one or more hinges (Fig. 8 (801), col. 7, lines 7-9, display part 801, the display could be detached,  col. 4, lines 36-39, the displays are coupled to each other by a special hinge mechanism ); and a second, detachable display unit (802) which can be attached by the user to the laptop base (docked state) or detached by the user from the laptop base (detached state) ((Fig. 8 (801), col. 7, lines 7-9, display part 801,  the display could be detached);; wherein the laptop OS implements a user interface using both the first display unit and the second display unit when the second display unit is in the docked state ( col. 7, lines 10-13, operating system, could be placed in each of the display parts 801, 802, 803);; and wherein the second display unit is equipped with its own CPU, digital memory and power source, such that it is independently operable as a standalone mobile computing device when in the detached state (col. 7, lines 6-17, a corresponding processor, memory operating system, SIM, other hardware and software of the device could be placed in each of the display parts 801, 802, 803, so that each of the display parts becomes one of three independent smartphones and could work independently in the detached state).

Myr does not specifically teach wherein the laptop OS implements a user interface using the first display unit but not the second display unit, when the second display unit is in the detached state.

Myr teach wherein the laptop OS implements a user interface using the first display unit but not the second display unit, when the second display unit is in the detached state (col. 7, lines 6-17, a corresponding processor, memory operating system, SIM, other hardware and software of the device could be placed in each of the display parts 801, 802, 803, so that each of the display parts becomes one of three independent smartphones and could work independently in the detached state, note that each display 801, 802, 803 is equipped with its own OS and it is obvious that the OS of one does no work for others ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Myr's independent operating system in a desired manner, because each OS is unique to its device as taught by Myr.

Regarding claim 2, Myr teaches the laptop base comprises: a bay to receive and securely house the detachable display unit in the docked state  (the TransPhone is a device that has a flat panel display with a dock for a smartphone on its back side); a holding component configured to hold the second display unit inside the bay when in the docked state (col. 4, line 45-49, ma folded closed, or smartphone, configuration wherein an image display surface in the first display part abuts and is covered by a rear surface of the second display par); connectors in the laptop base that mate with the second display unit when the second display unit is inserted into the laptop's bay (col. 5, lines 21-25, a first display part 102, a second display part 103, and a third display part 104 linked to each other by connecting junctions formed by hinge mechanisms 105, 106, 107, 108. ) , whereby the laptop computer can charge the second display unit and transmit data between the laptop computer and the second display unit while in the docked state (the device includes special charging system, such self-charging system will consist of a number of photovoltaic cells,  enabling charging when the display parts are in either open and close positions, wherein FIG. 7a graphically represents the invented device with a number of photovoltaic cells on each of the display parts wherein one display part is in the semi-open state).

Regarding claim 14, Myr teaches wherein the second, detachable display unit comprises a tablet computer (FIG. 4 is a diagrammatic front view of the device of FIG. 1 in the unfolded, tablet configuration).
Regarding claim 15, Myr teaches the second, detachable display unit comprises a smartphone ( FIG. 7b is a diagrammatic perspective view of a device of FIG. 2a in the smartphone configuration).
Regarding claim 17, Myr teaches the second, detachable display unit is a tablet computer that, when in the docked state, occupies a majority of the top surface area of the laptop base (FIG. 4 is a diagrammatic front view of the device of FIG. 1 in the unfolded, tablet configuration¸ the TransPhone is a device that has a flat panel display with a dock for a smartphone on its back side).

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myr (US 8738101) in view of North et al (US 20160048363).

Regarding claim 3, Myr does not teach which the holding component comprises one or more magnets.


North et al teach the following: (US 20160048363)

a Hall Effect sensor may determine when two integrably hinged display platforms are closed onto one another so that a magnet in one platform triggers a Hall Effect sensor in the second display platform [0067].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Myr’s display system with North’s Magnet, the use of which helps reduce power and heat generation of dual display platform as taught by North et al.
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myr (US 8738101) in view of Noble et al (US 20080128319).

Regarding claim 4, Myr does not teach the holding component comprises an interlocking mechanism within the bay and a mating interlocking mechanism on the second display unit.

Noble et al teach (US 20080128319)
the so-aligned, so-interlocked, and so-stacked pillars 40 of the first and second display racks can then be locked into position by first installing, through each of the aligned sets of keyhole slots, the slot-shaped, rectangular-faced, half-cylinder mating/anchoring portion of a pillar-binding turnkey 68.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Myr’s display system with Noble’s interlocked  and mating configurations, the use of which helps achieve a more rigid an robust display rack as taught by Noble et al.

.
Allowable Subject Matter
6.	Claims 5-13, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 5, the prior art does no teach wherein the laptop base comprises a groove open towards a top surface of the laptop base, to receive and hold the second display unit at an angle inclined relative to the laptop base when in the docked state.

Regarding claim 12, the prior art does not teach which the laptop base further comprises a rotatable shell in which the second display unit may be received and held while in the docked state, whereby a user may adjust the viewing angle of the second display unit while in said docked state.

Regarding claim 13, the prior art does not teach an incline mechanism to tilt the laptop base relative to a surface on which the laptop base rests, and thus adjust a viewing angle of the second display unit.

Regarding claim 16, the prior art does no teach the laptop base comprises a bay, a groove or other feature to receive and securely house the tablet computer when in a docked state; the bay, groove or feature further configured to receive and support a smartphone.

Regarding claim 18, the prior art does no teach tablet computer CPU implements software configured to interact with at least a second laptop computer when in a state docked therewith, the second laptop computer implementing an operating system different from that implemented by said multi-display laptop computer.

Regarding claim 20, the prior art does no teach wherein the laptop computer does not have a physical built-in keyboard; and wherein the laptop computer receives keyboard input either via a virtual keyboard implemented by the tablet computer when in a docked state, or via an external keyboard removably dockable into the bay when the tablet computer is not in a docked state.
 Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further references.

                                             US 20180060012 to Jouin

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	May 20, 2022